                   Case 3:20-cv-05910-LB Document 30-1 Filed 09/15/20 Page 1 of 7




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   AUGUST FLENTJE
 3 Special Counsel to the Acting
   Assistant Attorney General
   ALEXANDER K. HAAS
 4 Branch Director
   DIANE KELLEHER
 5 Assistant Branch Director
   SERENA M. ORLOFF
 6 MICHAEL DREZNER
   STUART J. ROBINSON
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9 Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
      U.S. WECHAT USERS ALLIANCE, et al.,
16                                                                 Case No. 3:20-cv-05910-LB
                                    Plaintiffs,
17                                                                 DECLARATION OF SERENA ORLOFF IN
                   v.                                              SUPPORT OF DEFENDANTS’ OPPOSITION
18                                                                 TO PLAINTIFFS’ MOTION FOR
      DONALD J. TRUMP, President of the United                     PRELIMINARY INJUNCTION
19    States, and WILBUR ROSS, Secretary of
      Commerce,                                                    Date: Sept. 17, 2020
20                                                                 Time: 9:30 a.m.
                                                                   Place: San Francisco, CA
21             Defendants.                                         Judge: Hon. Laurel Beeler
22
              I, Serena Orloff, declare as follows:
23
              1.        I am a Trial Attorney and the attorney of record for Defendants in this action.
24
              2.        Attached to Defendants’ opposition to Plaintiffs’ motion for preliminary injunction, ECF
25
     No. 22 (“opposition”), as Exhibit 1, ECF No. 22-1, is a true and correct copy of the following document:
26
     Congressional Leaders Cite Telecommunications Concerns with Firms that Have Ties with Chinese
27
     Government (Oct. 19, 2010), available at https://www.hsgac.senate.gov/media/minority-
28
     Orloff Declaration in Supp. of Defs.’ Opp’n to Mot. for Prelim. Inj.
     Case No. 20-5910-LB
                   Case 3:20-cv-05910-LB Document 30-1 Filed 09/15/20 Page 2 of 7




 1 media/congressional-leaders-cite-telecommunications-concerns-with-firms-that-have-ties-with-chinese-

 2 government (last visited Sept. 15, 2020).

 3            3.       Attached to Defendants’ opposition as Exhibit 2, ECF No. 22-2, is a true and correct copy

 4 of the following document: U.S. House of Representatives, Permanent Select Committee on

 5 Intelligence, 112th Congress, Investigative Report on the U.S. National Security Issues Posed by

 6 Chinese Telecommunications Companies Huawei and ZTE (Oct. 8, 2012), available at

 7 https://republicans-intelligence.house.gov/sites/intelligence.house.gov/files/documents/huawei-

 8 zte%20investigative%20report%20(final).pdf (last visited Sept. 15, 2020).

 9            4.       Attached to Defendants’ opposition as Exhibit 3, ECF No. 22-3, is a true and correct copy

10 of the following document: U.S.-China Economic and Security Review Commission Staff Report, The

11 National Security Implications of Investments and Products from the People’s Republic of China in the

12 Telecommunications Sector (Jan. 2011), available at
   https://www.uscc.gov/sites/default/files/Research/FINALREPORT TheNationalSecurityImplicationsofI
13
   nvestmentsandProductsfromThePRCintheTelecommunicationsSector.pdf (last visited Sept. 15, 2020).
14
           5.      Attached to Defendants’ opposition as Exhibit 4, ECF No. 22-4, is a true and correct copy
15
   of the following document: 2011 Report to Congress of the U.S. China Economic and Security Review
16
   Commission, 112th Congress (Nov. 2011), available at
17
   https://www.uscc.gov/sites/default/files/annual_reports/annual_report_full_11.pdf (last visited Sept. 15,
18
   2020).
19
           6.      Attached to Defendants’ opposition as Exhibit 5, ECF No. 22-5, is a true and correct copy
20
   of the following document: Department of Defense, Annual Report to Congress, Military and Security
21
   Developments Involving the People’s Republic of China (2011), available at
22
   https://archive.defense.gov/pubs/pdfs/2011 CMPR Final.pdf (last visited Sept. 15, 2020).
23
           7.      Attached to Defendants’ opposition as Exhibit 6, ECF No. 22-6, is a true and correct copy
24
   of the following document: Statement for the Record, Worldwide Threat Assessment of the U.S.
25
   Intelligence Community, Daniel R. Coats, Director of National Intelligence (Feb. 13, 2018), available at
26
   https://www.dni.gov/files/documents/Newsroom/Testimonies/2018-ATA---Unclassified-SSCI.pdf (last
27
   visited Sept. 15, 2020).
28
     Orloff Declaration in Supp. of Defs.’ Opp’n to Mot. for Prelim. Inj.
     Case No. 20-5910-LB
                   Case 3:20-cv-05910-LB Document 30-1 Filed 09/15/20 Page 3 of 7




 1            8.       Attached to Defendants’ opposition as Exhibit 7, ECF No. 22-7, is a true and correct copy

 2 of the following document: Statement for the Record, Worldwide Threat Assessment of the U.S.

 3 Intelligence Community, Senate Select Committee on Intelligence, Daniel R. Coats, Director of National

 4 Intelligence (May 11, 2017), available at

 5 https://www.dni.gov/files/documents/Newsroom/Testimonies/SSCI%20Unclassified%20SFR%20-

 6 %20Final.pdf (last visited Sept. 15, 2020).

 7            9.       Attached to Defendants’ opposition as Exhibit 8, ECF No. 22-8, is a true and correct copy

 8 of the following document: Federal Bureau of Investigation, Counterintelligence Strategic Partnership

 9 Intelligence Note, Huawei, available at https://info.publicintelligence.net/FBI-Huawei.pdf (last visited
10 Sept. 15, 2020).

11            10.      Attached to Defendants’ opposition as Exhibit 9, ECF No. 22-9, is a true and correct copy

12 of excerpts of the following document: 2017 Report to Congress of the U.S.-China Economic and
   Security Review Commission (Nov. 2017). The full report is available at
13
   https://www.uscc.gov/sites/default/files/2019-09/2017_Annual_Report_to_Congress.pdf (last visited
14
   Sept. 15, 2020).
15
           11.     Attached to Defendants’ opposition as Exhibit 10, ECF No. 22-10, is a true and correct
16
   copy of the following document: Statement for the Record, Worldwide Threat Assessment of the U.S.
17
   Intelligence Community, Senate Armed Services Committee, James R. Clapper, Director of National
18
   Intelligence (Feb. 9, 2016), available at
19
   https://www.dni.gov/files/documents/SASC_Unclassified_2016_ATA_SFR_FINAL.pdf (last visited
20
   Sept. 15, 2020).
21
           12.     Attached to Defendants’ opposition as Exhibit 11, ECF No. 22-11, is a true and correct
22
   copy of the following document: National Counterintelligence and Security Center, Foreign Economic
23
   Espionage in Cyberspace (2018), available at
24
   https://www.dni.gov/files/NCSC/documents/news/20180724-economic-espionage-pub.pdf (last visited
25
   Sept. 15, 2020).
26
           13.     Attached to Defendants’ opposition as Exhibit 12, ECF No. 22-12, is a true and correct
27
   copy of the following document: Open Hearing on Worldwide Threats, Hearing Before the Select
28
     Orloff Declaration in Supp. of Defs.’ Opp’n to Mot. for Prelim. Inj.
     Case No. 20-5910-LB
                Case 3:20-cv-05910-LB Document 30-1 Filed 09/15/20 Page 4 of 7




 1 Committee on Intelligence of the U.S. Senate, 115th Congress (Feb. 13, 2018), available at

 2 https://www.intelligence.senate.gov/sites/default/files/hearings/CHRG-115shrg28947.pdf (last visited

 3 Sept. 15, 2020).

 4            14.      Attached to Defendants’ opposition as Exhibit 13, ECF No. 22-13, is a true and correct

 5 copy of the following document: Summary of the 2018 National Defense Strategy of the United States

 6 of America, Sharpening the American Military’s Competitive Edge, available at

 7 https://dod.defense.gov/Portals/1/Documents/pubs/2018-National-Defense-Strategy-Summary.pdf (last

 8 visited Sept. 15, 2020)

 9            15.      Attached to Defendants’ opposition as Exhibit 14, ECF No. 22-14, is a true and correct

10 copy of the following document: Danielle Cave, Samantha Hoffman, Alex Joske, Fergus Ryan, and

11 Elise Thomas, Australian Strategic Policy Institute, Mapping China’s technology giants, Issues Paper

12 Report No. 15/2019, available at https://s3-ap-southeast-2.amazonaws.com/ad-aspi/2019-
   05/Mapping%20China%27s%20technology%20giants.pdf?EINwiNpste FojtgOPriHtlFSD2OD2tL (last
13
   visited Sept. 15, 2020).
14
            16.     Attached to Defendants’ opposition as Exhibit 15, ECF No. 22-15, is a true and correct
15
   copy of the following document: Lotus Ruan, Australian Strategic Policy Institute, When the winner
16
   takes it all, Big data in China and the battle for privacy, Issues Paper Report No. 5/2018, available at
17
   http://ad-aspi.s3.amazonaws.com/2018-06/Winner%20takes%20it%20all.pdf (last visited Sept. 15,
18
   2020).
19
            17.     Attached to Defendants’ opposition as Exhibit 16, ECF No. 22-16, is a true and correct
20
   copy of the following document: Elsa B. Kania, Australia Strategic Policy Institute, Technological
21
   entanglement, Cooperation, competition and the dual-use dilemma in artificial intelligence, Policy Brief
22
   Report No. 7/2018, available at https://s3-ap-southeast-2.amazonaws.com/ad-aspi/2018-07/Tech-
23
   Entanglemen_PolicyBrief_20180702-v2.pdf?7BahbUgNHCY1umz4PCrLOEdBJUrjULCg (last visited
24
   Sept. 15, 2020).
25
            18.     Attached to Defendants’ opposition as Exhibit 17, ECF No. 22-17, is a true and correct
26
   copy of the following document: Worried about Huawei? Take a closer look at Tencent, Sarah Cook, the
27
   japan times (Mar. 28, 2019), available at
28
     Orloff Declaration in Supp. of Defs.’ Opp’n to Mot. for Prelim. Inj.
     Case No. 20-5910-LB
                Case 3:20-cv-05910-LB Document 30-1 Filed 09/15/20 Page 5 of 7




 1 https://www.japantimes.co.jp/opinion/2019/03/28/commentary/world-commentary/worried-huawei-

 2 take-closer-look-tencent/ (last visited Sept. 15, 2020).

 3            19.      Attached to Defendants’ opposition as Exhibit 18, ECF No. 22-18, is a true and correct

 4 copy of excerpts of the following document: 2019 Report to Congress of the U.S.-China Economic and

 5 Security Review Commission, 116th Congress (Nov. 2019). The full report is available at

 6 https://www.uscc.gov/sites/default/files/2019-11/2019%20Annual%20Report%20to%20Congress.pdf

 7 (last visited Sept. 15, 2020).

 8            20.      Attached to Defendants’ opposition as Exhibit 19, ECF No. 22-19, is a true and correct

 9 copy of the following document: Fergus Ryan, An Orwellian future is taking shape in China (Jan. 8,
10 2018), available at https://www.smh.com.au/opinion/an-orwellian-future-is-taking-shape-in-china-

11 20171220-h07vbw.html (last visited Sept. 15, 2020).

12            21.      Attached to Defendants’ opposition as Exhibit 20, ECF No. 22-20, are true and correct
     copies of the following documents: (1) Liza Lin and Josh Chin, China’s Tech Giants Have a Second Job:
13
     Helping Beijing Spy on Its People, Wall Street Journal (Nov. 30, 2017), available at
14
     https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-see-
15
     everything-1512056284 (last visited Sept. 15, 2020); (2) Chi Zhang, Study: Chinese-American
16
     immigrants fall prey to WeChat’s misinformation problem, Columbia Journalism Review (Apr. 19,
17
     2018), available at https://www.cjr.org/tow_center/wechat-misinformation.php (last visited Sept. 15,
18
     2020); (3) Justin Sherman, Unpacking TikTok, Mobile Apps, and National Security Risks, Lawfare
19
     (Apr. 2, 2020), available at https://www.lawfareblog.com/unpacking-tiktok-mobile-apps-and-national-
20
     security-risks (last visited Sept. 15, 2020); (4) Paul Mozur, Forget TikTok. China’s Powerhouse App Is
21
     WeChat, and Its Power is Sweeping, The New York Times (Sept. 4, 2020), available at
22
     https://www.nytimes.com/2020/09/04/technology/wechat-china-united-states.html (last visited Sept. 15,
23
     2020); (5) Christopher Wray, Director, Federal Bureau of Investigation, The Threat Posed by the
24
     Chinese Government and the Chinese Communist Party to the Economic and National Security of the
25
     United States (July 7, 2020), available at https://www.fbi.gov/news/speeches/the-threat-posed-by-the-
26
     chinese-government-and-the-chinese-communist-party-to-the-economic-and-national-security-of-the-
27
     united-states (last visited Sept. 15, 2020); and (6) Emily Feng, China Intercepts WeChat Texts from U.S.
28
     Orloff Declaration in Supp. of Defs.’ Opp’n to Mot. for Prelim. Inj.
     Case No. 20-5910-LB
                Case 3:20-cv-05910-LB Document 30-1 Filed 09/15/20 Page 6 of 7




 1 And Abroad, Researchers Say, National Public Radio (Aug. 29. 2019, updated Sept. 19, 2019), available

 2 at https://www.npr.org/2019/08/29/751116338/china-intercepts-wechat-texts-from-u-s-and-abroad-

 3 researcher-says (last visited Sept. 15, 2020).

 4            22.      Attached to Defendants’ opposition as Exhibit 21, ECF No. 22-21, is a true and correct

 5 copy of the following document: Department of Homeland Security, Cyber and Infrastructure, Executive

 6 Order 13873 Response, Methodology for Assessing the Most Critical Information and Communications

 7 Technologies and Services (Apr. 2020), available at

 8 https://www.cisa.gov/sites/default/files/publications/eo-response-methodology-for-assessing-

 9 ict v2 508.pdf (last visited Sept. 15, 2020).
10            23.      Attached to Defendants’ opposition as Exhibit 22, ECF No. 22-22, is a true and correct

11 copy of the following document: United States Strategic Approach to the People’s Republic of China

12 (May 20, 2020), available at https://www.whitehouse.gov/wp-content/uploads/2020/05/U.S.-Strategic-
   Approach-to-The-Peoples-Republic-of-China-Report-5.20.20.pdf (last visited Sept. 15, 2020).
13
            24.     Attached to Defendants’ opposition as Exhibit 23, ECF No. 22-23, is a true and correct
14
   copy of the following document: Jeffrey Knockel, Christopher Parsons, Lotus Ruan, Ruohan Xiong,
15
   Jedidiah Crandall, and Ron Deibert, We Chat, They Watch, How international users unwittingly build
16
   up WeChat’s Chinese censorship apparatus, The Citizen Lab (May 7, 2020), available at
17
   https://tspace.library.utoronto.ca/bitstream/1807/101395/1/Report%23127--wechattheywatch-web.pdf
18
   (last visited Sept. 15, 2020).
19
            25.     Attached to Defendants’ opposition as Exhibit 24, ECF No. 22-24, is a true and correct
20
   copy of the following document: Paige Leskin, Here are all the major US tech companies blocked
21
   behind China’s ‘Great Firewall,’ Business Insider (Oct. 10, 2019), available at
22
   https://www.businessinsider.com/major-us-tech-companies-blocked-from-operating-in-china-2019-5
23
   (last visited Sept. 15, 2020).
24
            26.     Attached to Defendants’ opposition as Exhibit 25, ECF No. 22-25, is a true and correct
25
   copy of the following document: WeChat – Terms of Service, available at
26
   https://www.wechat.com/en/service terms.html (last visited Sept. 15, 2020).
27
            I declare under penalty of perjury that the foregoing is true and correct. Executed on September
28
     Orloff Declaration in Supp. of Defs.’ Opp’n to Mot. for Prelim. Inj.
     Case No. 20-5910-LB
                Case 3:20-cv-05910-LB Document 30-1 Filed 09/15/20 Page 7 of 7




 1 15, 2020, at Washington, District of Columbia.

 2                                                                  Respectfully submitted,

 3                                                                  /s/ Serena M. Orloff
                                                                    SERENA ORLOFF
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Orloff Declaration in Supp. of Defs.’ Opp’n to Mot. for Prelim. Inj.
     Case No. 20-5910-LB
